Citation Nr: 0834924	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefit 
sought on appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's substantive appeal, VA Form 9, the veteran 
requested that the RO arrange for a hearing before a Veterans 
Law Judge of the Board, at the RO (Travel Board hearing). The 
RO scheduled a Travel Board hearing to be held at the RO in 
June 2008.  The veteran failed to report for that hearing.  
He subsequently notified the RO that he had been unable to 
report for the hearing due to conditions beyond his control; 
and he requested that another Travel Board hearing be 
scheduled.  

In October 2008 correspondence, the undersigned granted the 
veteran's motion to reschedule the Travel Board hearing, 
under the provisions of 38 C.F.R. § 20.704 (2008).  

Applicable regulations provide that a request for a change in 
hearing date can be submitted at any time up to two weeks 
prior to the scheduled hearing if good cause is shown.  See 
38 C.F.R. § 20.704(c) (2008).  While the veteran's request 
was untimely, he explained credibly that he was unable to 
report for the hearing due to trouble with his car that 
morning, and that he had called prior to the hearing that 
day.  The car problem precluded his transport to the hearing.  
An inability to attend is deemed to be good cause for 
rescheduling.  Thus, as the Board finds that good cause has 
been demonstrated, the veteran's Travel Board hearing should 
be rescheduled on remand to the RO. Id.

Because Travel Board hearings are scheduled by the RO, the 
Board must remand the case for that purpose. See 38 C.F.R. § 
20.704(a).

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge of the Board, at the RO, 
pursuant to 38 C.F.R. §§ 20.700, 20.704, 
20.705 (2008).  The RO should notify the 
appellant and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or if the 
appellant withdraws his hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

